Name: 2006/275/EC: Commission Decision of 10 April 2006 amending Decision 95/320/EC setting up a Scientific Committee for Occupational Exposure Limits to Chemical Agents
 Type: Decision
 Subject Matter: health;  chemistry;  European construction;  organisation of work and working conditions;  EU institutions and European civil service
 Date Published: 2007-05-08; 2006-04-11

 11.4.2006 EN Official Journal of the European Union L 101/4 COMMISSION DECISION of 10 April 2006 amending Decision 95/320/EC setting up a Scientific Committee for Occupational Exposure Limits to Chemical Agents (2006/275/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Community, Whereas: (1) Commission Decision 95/320/EC (1) sets up a Scientific Committee for Occupational Exposure Limits to Chemical Agents, hereinafter referred to as the Committee. (2) Following the accession of new Member States in 2004, the provisions of Decision 95/320/EC concerning the composition of the Committee are no longer appropriate. (3) To ensure that the Committee provides impartial scientific opinions of a high quality, it is important that its members should be independent and highly qualified. It is also necessary to maintain a high level of efficiency of the Committee. (4) The Committee should therefore be composed by a maximum of 21 members, selected from Member States proposals of suitable candidates and appointed by the Commission. (5) Decision 95/320/EC should be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article In Article 3 of Decision 95/320/EC, paragraphs 1 and 2 are replaced by the following: 1. The Committee shall be composed of not more than 21 members selected from among suitable candidates proposed by the Member States and reflecting the full range of scientific expertise which is necessary to fulfil the mandate in Article 2, including, in particular, chemistry, toxicology, epidemiology, occupational medicine and industrial hygiene, and general competence in setting OELs. 2. The Commission shall appoint the members of the Committee, on the basis of their proven scientific expertise and experience, having regard to the need to ensure that the various specific areas are covered. This Decision is addressed to the Member States. Done at Brussels, 10 April 2006. For the Commission VladimÃ ­r Ã PIDLA Member of the Commission (1) OJ L 188, 9.8.1995, p. 14.